Citation Nr: 1014693	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  04-35 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for miliaria profunda 
with a history of staph pyoderma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
August 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, continued the current 
evaluation for miliaria profunda, evaluated as 0 percent 
disabling.  

In March 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected skin 
disability warrants a higher evaluation.  In a December 1969 
rating decision, the RO granted service connection for 
miliaria profunda and assigned a noncompensable (0 percent) 
evaluation under Diagnostic Code 7819.  In July 2001, the 
Veteran filed an informal claim seeking an increase for his 
service-connected skin disability.  The RO continued the 
noncompensable evaluation in the July 2002 rating decision 
under Diagnostic Code 7819.  Thereafter, in an August 2008 
decision review officer (DRO) decision, the RO granted 
service connection for staph pyoderma and rated it 
simultaneously with miliaria profunda under Diagnostic Codes 
7819-7806.  See 38 C.F.R. § 4.27 (2009) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned; the 
additional code is shown after a hyphen).  The Veteran 
asserts that the severity of his service-connected disability 
warrants a compensable evaluation.  

In the March 2009 remand, the Board explained that due to the 
inconsistencies contained within the VA examination reports 
of record surrounding the measurements of the Veteran's scars 
and the percentages of the entire body surface affected by 
the scars, an additional VA examination is warranted to 
properly and completely evaluate the Veteran's service-
connected skin disability.  

As such, a VA examination for the Veteran's service-connected 
disability was requested in April 2009.  See the April 2009 
Compensation and Pension Exam Inquiry report.  However, as of 
July 2009, the VA examination was reported as being 
cancelled.  In a September 2009 report of contact, a 
representative from the AMC contacted the McNeil Island 
Correction Center in Steilacoom, Washington, to inquire about 
the Veteran being examined at the facility.  According to an 
employee from the correctional facility, the Veteran could 
not be examined there, but will be released from prison on 
October 17, 2010.  As such, the Veteran was not afforded a VA 
examination for his service-connected skin disability.  

Because of the Veteran's incarcerated status, the typical 
procedures for scheduling an examination will likely not be 
adequate in this case.  The Court has cautioned "those who 
adjudicate claims of incarcerated Veteran to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement.  Such individuals are entitled to the same care 
and consideration given to their fellow Veterans."  Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).  In Bolton, the 
Court remanded a case where the RO claimed an inability to 
get a fee-basis physician to conduct an examination at a 
correctional facility.  In that case, further efforts were 
deemed necessary to attempt to examine the Veteran.  

In this case, the Board finds that the AMC should take 
reasonable steps to attempt to schedule the Veteran for the 
examination in connection with the claim for an increased 
rating for his service-connected skin disability.  The VA 
Adjudication Procedure Manual contains a provision for 
scheduling examinations of incarcerated Veterans.  The manual 
calls for the agency of original jurisdiction (AOJ) or the 
local Veterans Health Administration (VHA) Medical 
Examination Coordinator to confer with prison authorities to 
determine whether the Veteran should be escorted to a VA 
medical facility for examination by VHA personnel.  If that 
is not possible, the Veteran may be examined at the prison 
by: (1) VHA personnel; (2) prison medical providers at VA 
expense; or (3) fee-basis providers contracted by VHA.  See 
M21-1MR, Part III.iv.3.A.11.d (2009).  The Board finds that, 
in order to fully comply with the March 2009 remand, the AMC 
should take further steps to afford the Veteran a VA 
examination, consistent with the provisions set out above.  
While the Board regrets the delay, another remand is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA skin examination to determine the 
current severity of his service-connected 
miliaria profunda with a history of staph 
pyoderma.  The AMC should confer with 
prison authorities to determine whether 
the Veteran may be escorted to a VA 
medical facility for the examination or 
if an examination at the prison is 
otherwise feasible.  See M21-1MR, Part 
III.iv.3.A.11.d.  

This examination must be conducted by a 
VA dermatologist, or if a VA 
dermatologist is not available an 
explanation should be provided.  The 
examiner should describe all 
manifestations of the Veteran's current 
skin disorder, including scars, in 
detail.  The report must contain all 
information necessary to rate his 
disability under the former and current 
rating criteria for skin disorders.  The 
pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  It is imperative 
that the examiner provide a precise 
percentage of the entire body or exposed 
area affected by the Veteran's scars.  In 
addition, the examiner should also offer 
a description in measurements of the area 
covered in square inches of the Veteran's 
scars.  All indicated tests and studies 
should be accomplished, and all findings 
should be reported in detail.  

The Veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  

2.  If the Veteran is unable to undergo a 
VA examination for his service-connected 
skin disability while incarcerated at the 
McNeil Island Correction Center, verify 
his release date of October 17, 2010, and 
schedule a VA examination thereafter.  

3.  Once such development is completed, 
the AMC should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the AMC should issue a 
supplemental statement of the case 
(SSOC), and the Veteran and his 
representative should be afforded time in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


